DETAILED ACTION
This Office Action is in response to Applicant’s amendment and arguments submitted on May 3, 2022 for Continuation Application # 17/326,890 filed on May 21, 2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103.

Claims 1, 2, 11 and 12 are amended.
No claims are canceled.
No claims are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jedidiah Yueh US 2012/0221817 A1 (hereinafter ‘Yueh’) in view of Xu et al. US 2019/0294588 A1 (hereinafter ‘Xu’).

As per claim 1, Yueh disclose, A global server for deduplicating a plurality of storage servers (Yueh: paragraph 0059: disclose global de-duplication across storage systems), wherein the global server comprises (Yueh: paragraph 0066: disclose global de-duplication across storage systems with WAFL file systems ‘server’): 
an interface (Yueh: paragraph 0044: disclose user can define and set policies in the de-duplication clients implies that the user has an interface to set the policies); and 
a processor coupled to the interface and configured to (Yueh: paragraph 0029: disclose that computer devices used as hosts and computers inherit the processor coupled to the interface): 
receive, using the interface from a first storage server in the storage servers, a first request to store a data chunk (Yueh: paragraph 0046: disclose when a write request ‘first request’ is received at a storage system ‘first storage server’ to store File A ‘data chuck’) the global server (Yueh: Fig. 1: Element 130 disclose a de-duplication server, which is equated by the examiner to global server), wherein the plurality of storage servers is coupled to the global server (Yueh: Fig. 1: Element 110 and Element 120 disclose plurality of storage system ‘servers’ that are couple to de-duplication server ‘global server’ via network 140); 
accept the first request when the data chunk meets the first condition (Yueh: paragraph 0055: disclose hash value of the piece of data ‘data chuck’ is already in the master hash table ‘first condition’, the de-duplication informed the location of the piece of the data, the hash value is added ‘accept’ to the hash recipe); and 
reject the first request when the data chunk does not meet the first condition (Yueh: paragraph 0055: disclose if the hash value of the piece of data ‘data chuck’ is not in the master hash table ‘first condition’ that the piece of data is new and the permits the piece of data to be stored on the storage system. This teaches that if the data is not duplicate than it is not stored in hash recipe).
It is noted, however, Yueh did not specifically detail the aspects of
determine whether a degree of deduplication of the data chunk among the storage servers meets a first condition as recited in claim 1.
On the other hand, Xu achieved the aforementioned limitations by providing mechanisms of
determine whether a degree of deduplication of the data chunk among the storage servers meets a first condition (Xu: paragraph 0090: disclose similarity degree between the two texts ‘data chunk’ the satisfy certain ‘first’ condition).
Yueh and Xu are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Deduplication Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Yueh and Xu because they are both directed to deduplication systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Xu with the method described by Yueh in order to solve the problem posed.
The motivation for doing so would have been to provide a text deduplication method and apparatus, and a storage medium, to improve text deduplication efficiency (Xu: paragraph 0002). 
Therefore, it would have been obvious to combine Xu with Yueh to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Yueh disclose, wherein the first condition comprises that a water mark associated with a hash value of the data chunk is equal to or higher than a first value (Yueh: paragraph 0054: disclose hash value of the piece of data ‘data chuck’ queries the de-duplication server to determine whether the piece of data is stored on a different storage system).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. In addition, Yueh disclose, wherein the first request comprises the hash value (Yueh: paragraph 0054: disclose hash value of the piece of data ‘data chuck’).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1, 2 and 3 above. In addition, Yueh disclose, wherein the processor is further configured to: increase, upon receiving the first request, the water mark; and register the first storage server for the hash value (Yueh: paragraph 0055: disclose hash value of the piece of data ‘data chuck’ is already in the master hash table, the de-duplication informed the location of the piece of the data, the hash value is added ‘accept’ to the hash recipe).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claims 1, 2, 3 and 4 above. In addition, Yueh disclose, wherein the processor is further configured to: instruct the first storage server to send the data chunk to the global server when the water mark is equal to the first value; and store the first data chunk (Yueh: paragraph 0066: disclose global de-duplication across storage systems with WAFL file systems, where the WAFL is the storage for redundant data).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claims 1, 2, 3, 4 and 5 above. In addition, Yueh disclose, wherein the processor is further configured to notify the first storage server that the data chunk has been stored (Yueh: paragraph 0055: disclose hash value of the piece of data ‘data chuck’ is already in the master hash table, the de-duplication informed the location of the piece of the data, the hash value is added ‘accept’ to the hash recipe).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. In addition, Yueh disclose, wherein the processor is further configured to: instruct each storage server registered for the hash value to copy the data chunk from the global server when the water mark is equal to or below a second value; and remove the data chunk from the global server after all storage servers registered for the hash value store the data chunk locally (Yueh: paragraph 0047: disclose local hash table maintained by the de-duplication client on the storage system and master hash table is for across different storage systems).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claims 1, 2 and 8 above. In addition, Yueh disclose, wherein the first value is higher than the second value (Yueh: paragraph 0050: disclose comparing the hash table and examiner argues that the comparing can result in higher or lower value of the two comparing hash values).

As per claim 10, most of the limitations of this claim have been noted in the rejection of claims 1, 2 and 8 above. In addition, Yueh disclose, wherein the processor is further configured to dynamically adjust, based on free storage space left in the global server, the first value or the second value (Yueh: paragraph 0062: disclose released data blocks out of the storage system which results in free space on the storage system).

As per claim 11, Yueh disclose, A method implemented (Yueh: paragraph 0023: disclose a method) by a global server for deduplicating a plurality of storage servers, wherein the method comprises: remaining limitations in this claim 11 are similar to the limitations in claim 1. Therefore, examiner rejects the remaining limitations in claim 11 under the same rationale as claim 1.

As per claim 12, limitations of this claim are similar to claim 2. Therefore, examiner rejects claim 12 limitations under the same rationale as claim 2.

As per claim 13, limitations of this claim are similar to claim 3. Therefore, examiner rejects claim 13 limitations under the same rationale as claim 3.

As per claim 14, limitations of this claim are similar to claim 4. Therefore, examiner rejects claim 14 limitations under the same rationale as claim 4.

As per claim 15, limitations of this claim are similar to claim 5. Therefore, examiner rejects claim 15 limitations under the same rationale as claim 5.

As per claim 16, limitations of this claim are similar to claim 6. Therefore, examiner rejects claim 16 limitations under the same rationale as claim 6.

As per claim 18, limitations of this claim are similar to claim 8. Therefore, examiner rejects claim 18 limitations under the same rationale as claim 8.

As per claim 19, limitations of this claim are similar to claim 9. Therefore, examiner rejects claim 19 limitations under the same rationale as claim 9.

As per claim 20, limitations of this claim are similar to claim 10. Therefore, examiner rejects claim 20 limitations under the same rationale as claim 10.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jedidiah Yueh US 2012/0221817 A1 (hereinafter ‘Yueh’) in view of Xu et al. US 2019/0294588 A1 (hereinafter ‘Xu’) as applied to claims 1 and 11 above, and further in view of Kleiman et al. US 2015/0213049 A1 (hereinafter ‘Kleiman’).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, neither Yueh nor Xu specifically detail the aspects of
receive, using the interface from the first storage server, a second request to remove the data chunk; decrease, upon receiving the second request, the water mark; and unregister the first storage server for the hash value as recited in claim 7.
On the other hand, Kleiman achieved the aforementioned limitations by providing mechanisms of
receive, using the interface from the first storage server, a second request to remove the data chunk; decrease, upon receiving the second request, the water mark; and unregister the first storage server for the hash value (Kleiman: paragraph 0018: disclose the metadata server system contain a list of unique data chunks and the staging area commit the unique data chunks to the backing storage).
Yueh, Xu and Kleiman are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Deduplication Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Yueh, Xu and Kleiman because they are both directed to deduplication systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Kleiman and Xu with the method described by Yueh in order to solve the problem posed.
The motivation for doing so would have been to improve data storage utilization by reducing data redundancy (Kleiman: paragraph 0003). 
Therefore, it would have been obvious to combine Kleiman and Xu with Yueh to obtain the invention as specified in instant claim 7.

As per claim 17, limitations of this claim are similar to claim 7. Therefore, examiner rejects claim 17 limitations under the same rationale as claim 7.

Response to Arguments
Examiner withdraws 35 U.S.C. 112, Second Paragraph rejection due to applicant amendment to overcome the rejection.

Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0204050 A1 disclose “File Deduplication using copy-on-write storage tiers.
US 2011/0145207 A1 disclose “Method for performing de-duplication of storage system”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159